DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5, 11-15 and 17 are objected to because of the following informalities:  
Claims 1-5, 11-15 and 17 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  Claims 16 does not fall within at least one of the four categories of patent eligible subject matter because it is an improper definition of a process claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is indefinite because they merely recite a use without any active, positive steps determining how this use is actually practiced.
In claims 6 and 16, the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/630494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App. No. ‘494 claims a flame retardant polyamide having a heat deflection temperature of not less than 280C comprising 25-75 wt% (A) a polyamide having a MP≥290C; 20-40 wt% (B) fillers and/or reinforcers; 5-20 wt% (C) phosphinic salt of formula (I); 0.05-1.5 wt% (D) a compound selected from the Al, Fe, TiOp and Zn salts of ethylbutylphosphinic acid, dibutylphosphinic acid, ethylhexylphosphinic acid, butylhexylphosphinic acid and/or dihexylphosphinic acid; 0.01-0.5 wt% (E) a monoethylphosphinic acid salt of formula (II); and further claiming the inclusion of 0.01-0.5 wt% (F) a phosphonic salt of formula (IX) in claim 5 which is the same as applicants’ claimed (E).
	Claim 5 of App. No. ‘494 is prima facie obvious over instant claims 1-4.
	As to claims 5-6, App. No. ‘494 claims the inclusion of an inorganic phosphonate (claims 6-7).
	As to claims 7, 8 and 10, App. No. ‘494 claims the CTI as not less than 500 volts, the UL94 rating as V-0 at a thickness of 3.2-0.4 mm, and the HDT as at least 300C (claims 8-10).
	As to claim 9, App. No. ‘494 does not claim the GWFI of the polyamide composition; however, the compositions of App. No. 494 and the instant invention contain the same flame retardant components in the same amounts.  Therefore, the compositions inherently possess the same GWFI and as 
	As to claims 11-12, App. No. ‘494 claims the polyamide as an aromatic or semiaromatic polyamide or mixture thereof (claims 11-12).
	As to claim 13, App. No. ‘494 claims component (B) as glass fibers (claim 13).
	As to claims 14 and 17, App. No. ‘494 claims the phosphorus containing compounds as being in particulate form and having a d50 of 1-100 micron (claim 14).
	As to claim 15, App. No. ‘494 claims the inclusion of (H) further additives (claim 15).
	As to claim 16, App. No. ‘494 claims the use of the polyamide composition for production of fibers, films and shaped bodies (claim 16).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2006/0074157) in view of Hoerold (US 2005/0014874), as evidenced by Kitaura (US 2012/0216394).
Bauer teaches flame retardant compositions comprising telomeric products of dialkylphosphinic salts which can be added to polymers specifically listed to include polyamides prepared from hexamethylenediamine and iso- and/or terephthalic acid, suggesting nylon 6T, nylon 6I and nylon 6T/6I (p. 6, [0126]).  Bauer teaches flame retardant polymer compositions as comprising 5-30 wt% of the dialkylphosphinic salts and/or flame retardant composition, 5-90 wt% polymer, 5-40 wt% additives and 5-40 wt% filler (p. 2, [0058]-[0062]).  Bauer exemplified a composition comprising 52 wt% nylon 6,6, 30 wt% glass fibers and 11.4 wt% of the dialkylphosphinic salts prepared in Example 3 (p. 9, Example 14).  Bauer exemplifies the dialkylphosphinic salts prepared in Example 3 as a telomeric blend of the following:
98.6 mol% (98.7 wt%) aluminum diethylphosphinate, which meets applicants’ (C);
0.9 mol% (0.8 wt%) aluminum ethylbutylphosphinate, which meets applicants’ (D); and 

This suggests a composition comprising 52 wt% (A) polyamide, 30 wt% (B) glass fibers, 11.2 wt% (C), 0.09 wt% (D), 0.06 wt% (E), the ranges of which fall within the claimed ranges of instant claims 3 and 4.
Hoerold teaches that aluminum phosphinates are considerably more effective flame retardants in semiaromatic polyamides than in aliphatic polyamides, such as nylon-6, nylon-6,6 or nylon 12 (p. 1, [0006]).  Hoerold also teaches that high thermal stability of the semiaromatic polyamides is substantially retained after addition of the phosphinates, and that the phosphinate/polyamide mixtures can be processed at high temperatures without polymer degradation or discoloration (p. 1, [0007]).  Hoerold exemplifies the semiaromatic polyamides as Amodel and Zytel HTN (p. 3, [0069]-[0070]), which have a melting point of 312ºC and 300ºC, respectfully, as evidenced by Kitaura (p. 3, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a semiaromatic polymer of Hoerold as the polymer in Bauer, as Hoerold teaches that aluminum phosphinates are considerably more effective flame retardants in semiaromatic polyamides than the aliphatic polyamides preferred by Bauer.
Bauer nor Hoerold teach or suggest the HDT, CTI or UL94 of the semiaromatic polyamides in combination with the dialkylphosphinic salts and telomeric products, the compositions contain the claimed components in the claimed amounts; therefore, one of ordinary skill in the art would expect the Bauer using a semiaromatic polyamide to have the claimed properties.
Bauer in view of Hoerold is prima facie obvious over instant claims 1-4 and 7-13.
As to claim 14, Bauer teaches the dialkylphosphinic salts as having an average particle size of 10-100 micron (p. 1, [0018]).
As to claim 15, Bauer exemplifies the inclusion of melamine polyphosphate and zinc borate, which meet applicants’ further flame retardants of component (G).
As to claim 16, Bauer teaches that the compositions can be used for preparing films, filaments or fibers (p. 2, [0058]).

Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2006/0074157) in view of Hoerold (US 2005/0014874), as applied above to claims 1-4 and 7-16, and further in view of Krause (US 2013/0190432).
Bauer in view of Hoerold is prima facie obvious over instant claims 1-4 and 7-16, as described above and applied herein as such, as Bauer suggests a composition comprising a polyamide, glass fibers, aluminum diethylphosphinate, aluminum ethylbutylphosphinate and aluminum ethylphosphonate and Hoerold teaches that aluminum phosphinates are considerably more effective flame retardants in semiaromatic polyamides than aliphatic polyamides, where Bauer does teach that semiaromatic polyamides can be used as the polymer.
Bauer nor Hoerold teach the inclusion of an inorganic phosphonate, as claimed by instant claims 5, 6 and 17.
Krause teaches that the combination of an aluminum salt of phosphorous acid with aluminum dialkylphosphinate can decrease the afterflame time in UL94 test, compared to a composition which does not contain the phosphorous acid salt, exemplifying the inclusion of 1-4 wt% (p. 10, Table 1).  Krause also teaches that this combination improves the processability of the polymers without impairing the flame retardancy (p. 11, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 1-4 wt% of aluminum phosphite to the compositions of Bauer in view of Hoerold, as each reference is interested in improving the flame retardant properties of compositions comprising aluminum dialkylphosphinates and Krause teaches that the afterflame time can be decreased by adding the claimed inorganic phosphonate.
Bauer in view of Hoerold and further in view of Krause is prima facie obvious over instant claims 5 and 6.
As to claim 17, Krause teaches the aluminum phosphite as having a particle size of 0.2-100 micron (p. 3, [0076]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/           Primary Examiner, Art Unit 1768